Citation Nr: 1455627	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to pes planus with bunions.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2011, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.

These issues were previously before the Board in May 2011 and March 2014 at which time they were remanded for further development.  The issues have now been returned to the Board for additional appellate review.


FINDINGS OF FACT

1.  The Veteran does not have a back disability that is etiologically related to his active duty service or to a service-connected disability.

2.  Giving him the benefit of the doubt, the Veteran has an acquired psychiatric disorder that has been aggravated by his service-connected CAD.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim for a back disability may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Back Disability

The Veteran asserts that he has a back disability that is aggravated by his service-connected bilateral pes planus.

The Veteran does not assert that his back disability was caused by his active duty service.  Records show that the Veteran injured his back in October 1999 in a work-related accident.  Accordingly, the Board will not address the theory of direct service connection, or whether the Veteran's back disability was caused by a service-connected disability.

The Veteran has submitted several opinions of private treatment providers.

An April 2009 opinion of Dr. G.K. notes that the Veteran's "flat feet could be related to [his] lower back pain."

An April 2010 opinion of Dr. P.H. notes that the Veteran's back pain is "as likely as not an aggravation of his past pes [planus] deformity" because the back disability is "secondary to hyperpronation."  

In March 2012, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination, the examiner diagnosed mild degenerative disc disease.  The examiner opined that the Veteran's back disability was less likely than not proximately due to or the result of the Veteran's service-connected condition because degenerative disc disease of the lumbar spine "would not be caused by his congenital pes planus."  The examiner explained that "foraminal narrowing . . . would be unrelated to a foot condition."  In addressing the opinions of Dr. G.K. and P.H., the examiner noted that the opinions were made without any rationale.

The Veteran submitted an additional opinion by Dr. D.S. that discusses a March 2012 examination.  The examiner opined that there "is direct correlation between the dysfunction of [the Veteran's] arches of his feet and the instability of his lower back."

As discussed in the March 2014 Board remand, the private treatment opinions and March 2012 VA opinion were inadequate.

In May 2014 the VA examiner provided an addendum opinion.  The examiner elaborated and noted that the Veteran's congenital pes planus would not cause "forminal narrowing" or degenerative disc disease of the lumbar spine.  The examiner also opined that it "would be less likely than not that the proximal back would be aggravated beyond [its] normal condition by a distal condition of the feet."  

The examiner also addressed private opinions of Dr. G.K., D.S., and P.H. and noted that they were given without any rationale and were thus of little probative value. 

Preliminarily, the Board notes that while the Veteran is competent to report symptoms, such as back pain, the Veteran is not competent to testify with regard to the etiology of any back disability.  Whether a back disability is aggravated by a foot disability is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to aggravation in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Next, the Board notes, as discussed by the VA examiner, that the opinions submitted by private treatment providers are speculative and without rationale.  Further, the opinions do not address whether the Veteran's back disability (degenerative disc disease) has been aggravated by his pes planus, but whether his pes planus could cause or aggravate back pain (in this case, no one would dispute that the feet "could" cause a back problem, the question in this case is whether this has occurred).  Further, pain, by itself, is not a disability.  The VA examiner specifically addressed whether the Veteran's congenital pes planus could aggravate his degenerative disc disease and provided rationale for his opinion.

Accordingly, the Board affords more probative weight to the VA examiner's March 2012 opinion and May 2014 addendum opinion.

The Board understands the Veteran's concerns and notes that the best evidence of record simply shows no aggravation of the Veteran's degenerative disc disease by his pes planus, providing highly probative evidence against this claim.

Accordingly, service connection for a back disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.




Acquired Psychiatric Disorder

The Veteran asserts that he has an acquired psychiatric disorder that is aggravated by his service-connected CAD.

A review of the Veteran's treatment records shows treatment for a variety of acquired psychiatric disorders, including depression.

The Veteran submitted a February 2011 opinion of a private treatment provider that opined that the Veteran had a diagnosis of depression that was caused by or worsened by his service-connected CAD.  The February 2011 opinion did not provide a thorough rationale.

A February 2012 VA examination diagnosed the Veteran with a personality disorder.  The examiner noted that the Veteran's "down mood" was a result of boredom and lack of structure and not a mental illness.  The examiner acknowledged that depression is by its very nature cyclical, so the Veteran could have had depression at one point, but at the time of the examination the most likely diagnosis was a personality disorder.

As discussed in the March 2014 Board remand, the February 2012 VA examination was insufficient.

In May 2014 the VA examiner provided an addendum opinion.  The examiner opined that it was "at least as likely as not that at one time" the Veteran suffered from mild depressive symptoms consistent with a DSM-IV diagnosis of depressive disorder.  However, the examiner also noted that the condition had "completely resolved" and therefore was not aggravated by the Veteran's service-connected CAD or bilateral foot disability.

In June 2014 the Veteran submitted an addendum opinion from the private treatment provider.  The private treatment provider elaborated on his previous opinion and explained that the Veteran only showed depressive symptoms once his heart disability was so severe that he could no longer deny that he had a problem.  The private treatment provider explained that the VA examiner's diagnosis of a personality disorder was likely because of the Veteran's history of confrontational behavior with authority figures.  

Based on the VA examiner and private treatment provider's opinions that at some point the Veteran has had a diagnosis of an acquired psychiatric disorder, and the private treatment provider's opinion and rationale for how the disorder is aggravated by his service-connected disabilities, the Board gives the Veteran the benefit of the doubt.  

The nature and extent of the disability is not currently before the Board.  Although the Board notes that it appears that the Veteran may currently have a noncompensable evaluation as he was not expressing any symptoms of depression.  The RO, however, should consider a staged rating.  In any event, this issue is not before the Board at this time.  

Duties to Notify and Assist

Preliminarily, the Board notes that the claim for service connection for an acquired psychiatric disorder is granted in full.  Accordingly, discussion of the duties to notify and assist as they relate to this claim is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in September 2005 and June 2011 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records and the Veteran's statements.  

The Veteran has also been afforded an adequate examination on the issue of service connection for a back disability.  VA provided the Veteran with an examination and opinion in March 2012 and an addendum opinion in May 2014.  As discussed above, the examination and addendum opinion is more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination report and opinion was given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded an adequate examination on the issue of entitlement to service connection for a back disability.  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2011 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


ORDER

Entitlement to service connection for a back disability, to include as secondary to the Veteran's service-connected pes planus, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected CAD, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


